Conviction is for possessing intoxicating liquor for the purpose of sale. Punishment is one and one-half years in the penitentiary.
The record contains neither statement of facts nor bills of exception. Objections to the court's charge are based on the claim that the evidence raised no issue authorizing certain instructions. Manifestly without having the facts before us we are in no position to review this matter. The same is true of the special charges refused. In the absence of the facts proven we cannot determine whether the requested charges were appropriate.
The judgment is affirmed.
Affirmed.
Morrow, P. J., absent.